                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

    WAYNE ANTHONY RAY,                                 )
                                                       )
          Petitioner,                                  )         Civil Action No. 3:19-CV-724-CHB
                                                       )
    v.                                                 )
                                                       )           MEMORANDUM OPINION
    AARON B. SMITH,                                    )
                                                       )
          Respondent.                                  )

                                          ***    ***       ***   ***

         Before the Court is the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

filed by pro se Petitioner Wayne Anthony Ray. The petition indicates that the conviction or

sentence that Petitioner is challenging is dated September 27, 1974. For Ground One, the

petition states only: “Affirming – opinion ordered not to be published;” and for Supporting Facts,

it states only: “Freed from confinement, illegal custody.” For Grounds Two through Four

Petitioner states only, “Affirmed,” or he leaves that space blank. In the supporting facts section

for grounds two through four, he states: “Opinion ordered not to be published!”

         Rule 2 of the Rules Governing Section 2254 Cases in the United States District Courts 1

provides in pertinent part that a petition must “(1) specify all the grounds for relief available to

the petitioner; (2) state the facts supporting each ground; [and] (3) state the relief requested.”

Petitioner’s petition does none of these. Therefore, this Court is faced with reviewing a petition

in which absolutely no claim is raised.




1
 The Rules Governing Section 2254 Cases in the United States District Courts are “made applicable to § 2241
petitions through Rule 1(b) of the Habeas Rules.” Allah v. State of New Jersey, No. CV 16-1045 (FLW), 2016 WL
3513396, at *1 (D.N.J. June 27, 2016).
         Under Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts, “[i]f it plainly appears from the petition and any attached exhibits that the petitioner is

not entitled to relief in the district court, the judge must dismiss the petition and direct the clerk

to notify the petitioner.” A claim that is not alleged in a habeas petition with sufficient

specificity to permit an evaluation of its merits will be dismissed. Blackledge v. Allison, 431 U.S.

63, 75-76 (1977); McConnell v. United States, 162 F.3d 1162 (6th Cir. 1998); Short v. United

States, 504 F.2d 63, 65 (6th Cir. 1974) (per curiam). Here, a complete lack of any claim requires

this petition to be dismissed. Accordingly, by separate order, this Court will dismiss the petition

in this case without prejudice.

                             CERTIFICATE OF APPEALABILITY

        Before this Court’s decision may be appealed, a certificate of appealability must issue.

28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may issue “only

if the applicant has made a substantial showing of the denial of a constitutional right.”

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483 (2000). To satisfy this standard, the

petitioner “must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484. In the present case,

reasonable jurists would not find the denial of relief on petitioner’s claims to be debatable or

wrong. Thus, no certificate of appealability is warranted in this case.

        This the 21st day of February, 2020.




cc:    Petitioner, pro se
       Respondent
       Attorney General, Commonwealth of Kentucky, Office of Criminal Appeals,
         1024 Capital Center Drive, Frankfort, KY 40601
A958.009


                                                    2
